uNlTED sTATEs olsTRlcT couRT November 5, 2018
EASTERN DlsTRlCT oF CALlFoRNlA CLERK| USDS,TR,CTCOU
EASTERN oisrR\cv\()M
cAuFoRNiA

 

 

UN|TED STATES OF AI\/|ER|CA, Case No. 2118-mj-00220~KJN
P|aintiff,

v. ORDER FOR RELEASE OF
PERSON |N CUSTODY

N|CHOLAS RODGERS

Defendant.

 

 

 

TO: UN|TED STATES I\/|ARSHAL:
This is to authorize and direct you to release N|CHOLAS RODGERS
Case No. 2:18~m|`-00220-KJN Charge 21 USC 841(a)(1) and 846 from custody for
the following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

50,000 co-signed by
X Unsecured Appearance Bond $ brother, Jack

Rodgers

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

(Other): Pretria| Release conditions as stated on the
X
record m o en court

|ssued at Sacramento, California By:o%%f 2018 at 2: 00 PN|

I\/|agistrate Ju ge Kenda|| J Newman

 

 

